Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              October 01, 2019

The Court of Appeals hereby passes the following order:

A19A1551. MOURA v. DILLARD et al.

      On January 25, 2019, this Court granted Appellant’s application for
discretionary appeal. Having reviewed the parties’ briefs and the complete record
now before us, we conclude that the application for discretionary appeal was
improvidently granted, and it is ordered that this appeal is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/01/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.